IN THE COURT OF APPEALS OF IOWA

                                 No. 19-1795
                              Filed July 1, 2020


IN RE THE MARRIAGE OF THOMAS HARE
AND CHRISTINA HARE

Upon the Petition of
THOMAS HARE,
      Petitioner-Appellant,

And Concerning
CHRISTINA HARE,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clay County, Carl J. Petersen,

Judge.



      A former husband appeals a spousal support award. AFFIRMED.



      Stephen F. Avery of Cornwall, Avery, Bjornstad & Scott, Spencer, for

appellant.

      Scot L. Bauermeister of Fitzgibbons Law Firm, L.L.C., Estherville, for

appellee.



      Considered by Tabor, P.J., and May and Greer, JJ.
                                         2


TABOR, Presiding Judge.

       Thomas Hare challenges the district court’s award of traditional spousal

support to his former wife, Christina Hare. He asks us to reduce the amount and

duration of the support. Because Thomas has not shown a failure to do equity

between the parties, we affirm.

       I.      Facts and Prior Proceedings

       Thomas and Christina married in 2000. It was a second marriage for both

of them. Each had two children from their prior marriages. But they had no

children in common.

       Neither Thomas nor Christina pursued formal education beyond their high

school diplomas. Thomas runs his own business, Hare Painting and Sandblasting.

Started in 1981 and incorporated in 1993, the business involves mostly commercial

sandblasting jobs. His work is physically demanding; some days he may lift up to

fifty eighty-pound bags of blasting media. Thomas’s son from his first marriage is

the only full-time employee of the company. The business is successful. Over the

four years before the dissolution, Thomas earned an average of $77,719 annually.

He also managed rental houses, bringing in another $22,888 per year. Thomas

testified he was in good health. And he did not carry health insurance.

       On the expense side, Thomas estimated his monthly cost of living was

$1630. That did not include any monthly rent or house payment. Thomas had a

spousal support obligation of $500 per month for his first wife. But she died shortly

before this dissolution trial.

       Christina’s work history has been less steady and less profitable. After her

first marriage ended, she worked for about four years at a commercial chicken
                                          3


farm. The hard physical labor took a toll on her back and shoulders. After marrying

Thomas, Christina briefly worked part time. She started her own cleaning business

and also served as a courier for a local bank. But she gave up those positions

because of her increasing back pain. She suffered from degenerative disc disease

and had three herniated discs.        She underwent chiropractic treatment and

prolotherapy injections, as well as physical and massage therapy. A chiropractor

opined that she could expect functional improvement with continued treatment, but

the pain may not fully resolve. Aggravating her back trouble, Christina had an

automobile accident in 2018.

      Still, in early 2019, Christina restarted her cleaning business, as well as

performing part-time work for Home Instead Senior Care. The district court found

that her four-year income average was $13,040. The court believed her earning

capacity was “significantly impacted by her long-term history with back pain.” She

testified that she obtained health insurance at no cost through “Obamacare.”

Christina testified she expected to retire at age sixty-six, nine years after the

dissolution trial. She did not have any type of retirement account. Christina

estimated her monthly expenses at $3568. The district court found that figure high,

concluding a reasonable figure would be $2500.

      In identifying and distributing the couple’s property, the district court rejected

Thomas’s claim that his business was a non-marital asset not subject to division.

The court set the value of the business at $225,000 and awarded it to Thomas.

The court also awarded Thomas a shop building used by the business, valued at

$50,000, as well as three other real properties with a combined value of $111,000.
                                          4


The court awarded Christina the marital home, valued at $230,000.1 The net

difference in the overall property distribution was $107,900. Aiming for an even

split, the court ordered Thomas to pay a $54,000 cash settlement to Christina.

        On spousal support,2 the parties presented widely varying requests.

Christina asked for $2500 per month in traditional alimony. Thomas pushed for

support in the amount of $500 for three years. Landing in between, the district

court ordered Thomas to pay Christina spousal support of $1500 per month for

seven years and then $750 per month until her death, remarriage, or cohabitation.

Thomas appeals, renewing his argument for three years of alimony at $500 per

month. Christina defends the district court’s award and seeks appellate attorney

fees.

        II.   Scope and Standards of Review

        We review dissolution appeals de novo. See In re Marriage of Hansen, 733

N.W.2d 683, 690 (Iowa 2007). We give weight to the district court’s factual

findings, particularly where it makes credibility determinations. Id. We allow the

district court “considerable latitude” in fashioning an award of spousal support. In

re Marriage of Mann, 943 N.W.2d 15, 20 (Iowa 2020). That is because the district

court occupies the best perch to evaluate the positions of parties. In re Marriage

of Gust, 858 N.W.2d 402, 416 (Iowa 2015). Thus, “we should intervene on appeal

only where there is a failure to do equity.” Id.



1 The court also awarded her a $10,500 liability, reflecting an estimate from a
specialized cleaning company for removal of bat guano, an ongoing issue at the
Hares’ house.
2 Although the legislature changed the nomenclature from alimony to spousal

support, we use the terms interchangeably in this opinion.
                                          5


       III.     Analysis

       A.       Spousal Support

       Thomas challenges only one aspect of the decree—the spousal support

award. He agrees their situation demands some level of support for Christina. But

he contends the decree sets the amount too high and the duration too long. He

gives three reasons: his age, the nature of his employment, and the property

distribution.

       On the other side, Christina defends the award. She highlights the length

of their marriage and their earning disparities.      Central to her position is the

evidence that she cannot be self-sufficient because of her physical impairment.

       As a first principle, divorcing partners have no inherent right to spousal

support. Hansen, 733 N.W.2d at 704. Rather, it is a stipend paid by one spouse

in place of their legal obligation to provide support. See In re Marriage of Francis,

442 N.W.2d 59, 62 (Iowa 1989).         When deciding whether to award spousal

support, for a limited or indefinite time, courts consider these statutory factors:

               a. The length of the marriage.
               b. The age and physical and emotional health of the parties.
               c. The distribution of property made pursuant to section
       598.21.
               d. The educational level of each party at the time of marriage
       and at the time the action is commenced.
               e. The earning capacity of the party seeking maintenance,
       including educational background, training, employment skills, work
       experience, length of absence from the job market, responsibilities
       for children under either an award of custody or physical care, and
       the time and expense necessary to acquire sufficient education or
       training to enable the party to find appropriate employment.
               f. The feasibility of the party seeking maintenance becoming
       self-supporting at a standard of living reasonably comparable to that
       enjoyed during the marriage, and the length of time necessary to
       achieve this goal.
               g. The tax consequences to each party.
                                          6


              h. Any mutual agreement made by the parties concerning
       financial or service contributions by one party with the expectation of
       future reciprocation or compensation by the other party.
              i. The provisions of an antenuptial agreement.
              j. Other factors the court may determine to be relevant in an
       individual case.

Iowa Code § 598.21A(1) (2018); see In re Marriage of Mauer, 874 N.W.2d 103,

107 (Iowa 2016). In marriages of long duration, as here, our supreme court has

emphasized “[t]he imposition and length of an award of traditional alimony is

primarily predicated on need and ability.” See Gust, 858 N.W.2d at 411 (citing In

re Marriage of Wendell, 581 N.W.2d 197, 201 (Iowa Ct. App.1998)).

       Here, the marriage lasted nineteen years, just below the twenty-year

“durational threshold” noted in Gust for “serious consideration for traditional

spousal support.”3 858 N.W.2d at 411. At the time of trial, Thomas was sixty-two

and Christina was fifty-seven years old. Thomas enjoyed good health. Christina

had serious back problems that limited her ability to work. Neither party pursued

higher education.

       We consider the division of marital property along with the spousal support

decision. In re Marriage of Trickey, 589 N.W.2d 753, 756 (Iowa Ct. App. 1998).

The district court equally divided the marital property. Still, Thomas points out that

his equalization payment, combined with the proceeds Christina will have from

selling the house, provides her with $273,500 cash on hand. He asserts, by

contrast, he will not have that kind of cash available. Christina counters that



3 Gust does not treat twenty years as a hard line. In fact, it cites two cases in which
the length of the marriage fell slightly short. 858 N.W.2d at 411 (In re Marriage of
Geil, 509 N.W.2d 738 (Iowa 1993) (nearly nineteen years) and In re Marriage of
Murray, 213 N.W.2d 657 (Iowa 1973) (nineteen years)).
                                         7


Thomas had $75,000 in non-marital property available to him.              She also

underscores his greater earning capacity.       And she stresses her inability to

become self-supporting. We agree with Christina that the relevant factors from

section 598.21A support the district court’s award.

       A major point of contention between the parties is the impact of Thomas’s

future retirement on the alimony award. Thomas argues:

       [T]his spousal support award would require [him] to continue paying
       $1,500 per month until he is 69, which is four years past when he
       expected to retire. This fact is particularly concerning in this case,
       where Tom is already 62 and, while he has a relatively high income,
       his income depends on his ability to perform painting and
       sandblasting work. While Tom is admittedly a very hard worker, the
       fact remains that he will have to retire, as he will no longer be
       physically able to keep working as he is. Tom testified that he
       expected to retire around 65, and he would respectfully submit that
       that is a reasonable assumption given the nature of his job.

       In response, Christina points out Thomas did not present evidence

“indicating when he planned to retire.” Rather, he testified he “can” retire when he

is sixty-five, but wasn’t sure when he would. Christina testified Thomas was a

“workaholic” and agreed he was not the “type of guy” who would “quit as soon as

he hits age 66.”    Read as a whole, the record does not show an expected

retirement date for Thomas.

       Besides, our case law does not support Thomas’s argument that the district

court should have ended his alimony obligation at the point of his future retirement.

Our supreme court explained that “future retirement will ordinarily be considered

to raise too many speculative issues to be considered in the initial spousal support

award.” Gust, 858 N.W.2d at 416. Indeed, that is our case. Gust concluded the

question of reducing the payor’s spousal support when he retired “must be made
                                          8

in a modification action when retirement is imminent or has actually occurred.” Id.

at 418. Christina testified that she was aware Thomas could “come into court and

modify [the alimony award] if and when he stops working or has a reduction in his

income.”

       At this juncture, we see no reason to modify the decree. The district court’s

spousal support ruling is reasonable based on the length of the marriage and the

disparity in the parties’ earning capacities. We decline to disturb the award.

       B.     Appellate Attorney Fees

       Christina asks for $4000 in appellate attorney fees. An award of attorney

fees is not a matter of right, but rests within our discretion. In re Marriage of

Scheppele, 524 N.W.2d 678, 680 (Iowa Ct. App. 1994). We consider Christina’s

needs, Thomas’s ability to pay, and Christina’s obligation to defend the decree on

appeal. See id.

       Thomas objects to the attorney fee request. He argues that, as appellee,

Christina’s counsel “was only obligated to file one brief” and did not provide an

itemization of the hours or rate.

       After weighing the factors, we decline to award appellate attorney fees.

Both parties have the financial ability to pay their own attorney fees.

       We tax the costs of the appeal to Thomas.

       AFFIRMED.